FILED
                                                                    IN THE 13TH COURT OF APPEALS
                                                                            CORPUS CHRISTI
                             CAUSE NO 13-15-00105-CV
                                                                              9/3/15

                          In The Thirteenth Court of Appeals
                                                                              CLERK
                          Corpus Christi and Edinburg, Texas


                                CROX QUINTANILLA

                                          V.

        LAW OFFICE OF JERRY J. TREVIÑO, P.C. and JERRY J. TREVIÑO


         Appeal from the 347th Judicial District Court of Nueces County, Texas

                             Cause No. 2013-DCV-2066-H

           Hon. Honorable David Wellington Chew ,Presiding by Assignment


                                APPELLANT’S BRIEF


Respectfully submitted,

Craig S. Smith                                 René Rodriguez
SB #18553570                                   SB #17148400
LAW OFFICE OF CRAIG S. SMITH                   LAW OFFICE OF RENÉ RODRIGUEZ
14493 S.P.I.D., Suite A; P.M.B. 240            433 South Tancahua
Corpus Christi, Texas 78418                    Corpus Christi, Texas 78401
(361) 728-8037                                 (361) 882-1919 Telephone
csslaw@stx.rr.com                              (361) 882-2042 Telecopier

ATTORNEYS FOR APPELLANT
CROX QUINTANILLA
                      IDENTITY OF PARTIES AND COUNSEL

Appellant:                                 Counsel for Appellant:

Crox Quintanilla                           Craig S. Smith
                                           LAW OFFICE OF CRAIG S. SMITH
                                           14493 S.P.I.D., Suite A; P.M.B. 240
                                           Corpus Christi, Texas 78418
                                           361.728.8037 Telephone
                                           csslaw@stx.rr.com

                                                 Appellate Counsel

                                           René Rodriguez
                                           LAW OFFICE OF RENÉ RODRIGUEZ
                                           433 South Tancahua
                                           Corpus Christi, Texas 78401
                                           361.882.1919 Telephone
                                           361.882.2042 Telecopier

                                                 Trial and Appellate Counsel

Appellee:                                  Counsel for Appellee:

Law Office of Jerry J. Treviño P.C.        Tony Canales
and Jerry J. Treviño                       CANALES & SIMONSON, P.C.
                                           2601 Morgan Ave.
                                           Corpus Christi, Texas 78405
                                           361.883.0601 Telephone
                                           361.884.7023 Telecopier

                                                 Trial and Appellate Counsel




                                      ii
Parities to Underlying Case and Not Parties to this Appeal:

Parties:                                          Counsel for Parties:

Randall Barrera                                   Ron Barroso
                                                  5350 S. Staples Street, #401
                                                  Corpus Christi, Texas 78411-4654
                                                  361.994.7200 Telephone
                                                  361.994.0069 Telecopier


René Rodriguez                                    Kevin W. Grillo
                                                  Rey Peña
                                                  1240 Third St.
                                                  Corpus Christi, Texas 78401
                                                  361.356.1882 Telephone
                                                  361.356.1882 Telecopier

Reynaldo A. Peña                                  René Rodriguez
                                                  LAW OFFICE OF RENÉ RODRIGUEZ
                                                  433 South Tancahua
                                                  Corpus Christi, Texas 78401
                                                  361.882.1919 Telephone
                                                  361.882.2042 Telecopier

DOE Defendant No. 1

DOE Entity No. 1




                                            iii
                                                  TABLE OF CONTENTS

Identity of Parties and Counsel. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .ii and iii

Table of Contents . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . iv

Index of Authorities . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . v

Statement Regarding Oral Argument. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .vi

Record References . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .vi

Statement of Facts .. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

Summary of the Argument . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .5

Argument . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .5

Prayer. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .8




                                                                    iv
                                        INDEX OF AUTHORITIES

CASES
                                                                                                              Page(s)
Firefighters v. Cleveland,
       478 U.S. 501, 528-529, 106 S. Ct. 3093, 3078-3079 (1986). . . . . . . . . . . . . . . . . . . .7

Guaranty Fed. Sav. Bank v. Horseshoe Oper. Co.,
     793 S.W.2d 652, 657 (Tex. 1990). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .5

Hensley v. Salinas,
      583 S.W.2d 617 (Tex. 1979). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .7

Hill v. Hill,
        599 S.W.2d 691 (Tex. Civ. App. 1980, no writ). . . . . . . . . . . . . . . . . . . . . . . . . . . . .7

H. Tebbs, Inc. v. Silver Eagle Distributors, Inc.,
      797 S.W.2d 80 (Tex. App.- Austin 1990, no writ). . . . . . . . . . . . . . . . . . . . . . . . . . . 6,7

Serna v. Webster,
      908 S.W.2d 487 (Tex. App. - San Antonio 1995, no writ). . . . . . . . . . . . . . . . . . . . .6

Travelers Insurance Co. v. Williams,
      603 S.W.2d 258 (Tex. Civ. App. 1980, no writ). . . . . . . . . . . . . . . . . . . . . . . . . . . . .7




                                                           v
                              STATEMENT OF THE CASE

       This appeal concerns a trial court’s order dismissing appellant’s claims.



                   STATEMENT REGARDING ORAL ARGUMENT

       Appellant believes oral argument would not be necessary to the Court in determining

this case. Therefore, Appellant Crox Quintanilla respectfully does not request oral argument

in this matter.

                                RECORD REFERENCES

       Citations to the Clerk’s Record shall be referred to herein as “(C.R. page ).”


                                  ISSUE PRESENTED

       Whether the trial court abused its discretion by dismissing Appellant’s case.




                                             vi
                               CAUSE NO 13-15-00105-CV

                           In The Thirteenth Court of Appeals
                           Corpus Christi and Edinburg, Texas


                                  CROX QUINTANILLA

                                             V.

         LAW OFFICE OF JERRY J. TREVIÑO, P.C. and JERRY J. TREVIÑO


          Appeal from the 347th Judicial District Court of Nueces County, Texas

                               Cause No. 2013-DCV-2066-H

            Hon. Honorable David Wellington Chew ,Presiding by Assignment


                                  APPELLANT’S BRIEF


TO THE HONORABLE JUSTICES OF THE 13TH COURT OF APPEALS:

       COMES NOW Appellant, Crox Quintanilla, filing his Appellant’s Brief

respectfully showing the Court as follows:

                                 STATEMENT OF FACTS

       On or about April 15, 2013, Appellee Law Offices of Jerry J. Treviño sued Randall

Barrera, Individually, René Rodriguez, Individually, and René Rodriguez, Trustee, for,

inter alia, a debt/contract, tortious interference with a contract, conversion, breach of

fiduciary duty and assisting in breach of fiduciary duty, arising from a Settlement and
Confidentiality Agreement between Appellant and Randall Barrera. (C.R. page 5).

Appellee Law Offices of Jerry J. Treviño was essentially asserting that there was a valid

and enforceable assignment of said Settlement and Confidentiality Agreement by

Appellant Crox Quintanilla to Appellee Law Offices of Jerry J. Treviño. Appellee Law

Offices of Jerry J. Treviño also was seeking a declaratory judgment and a temporary restraining

order. (On a subsequent pleading Appellees included Reynaldo A. Peña, Individually, DOE

Defendant No. 1, Individually, an Unknown Person, and DOE Entity No. 1, an Unkonwn Entity

as Defendants.)

       Less than a month after filing this litigation, Quintanilla filed an Original Petition in

Intervention on May 6, 2013. Quintanilla thereafter filed his First Amended Original Petition in

Intervention on August 2, 2013 to include Appellee Jerry J. Treviño as a party to the litigation

alleging the following: Fraud by Nondisclosure, Common Law Fraud, Tortuous Interference

with Contract, Breach of Fiduciary Duty, Fraudulent Inducement, Negligent Misrepresentation,

Negligence and Theft of Property.

       Appellee Jerry J. Treviño was the lawyer for Quintanilla when this alleged assignment

occurred. This breached fiduciary duties and constitutes a fraud on Quintanilla. Treviño paid

Quintanilla $28,000.00 for an assignment of a settlement agreement valued at

approximately $200,000.00.

       On September 3, 2014, counsel for the Law Office of Jerry J. Treviño and Jerry J.

Treviño submitted to all counsel a proposed settlement requesting that “all parties”

dismiss their respective suits (C.R. page 227), attaching a document entitled All Parties’


                                                 -2-
Motion for Non Suit (C.R. page 229) with signature lines for all lawyers and an Order of

Dismissal. (C.R. page 233) All parties (i.e., Defendants and Intervenor) refused to sign

the proposed Motion.

       On September 24, 2014, the Appellees filed another document entitled

Plaintiffs’, Law Office of Jerry J. Trevino, P.C. and Jerry Trevino, Individually, Motion

for Non Suit (C.R. pages 192 & 235) with a proposed Order of Dismissal. (C.R. page

238). Since no other party to this litigation agreed to dismiss their causes of action, this

Motion specifically sought the dismissal of only all claims “filed under the pleading

entitled ‘Plaintiff’s First Amended Petition’ against Randall Barrera, Rene Rodriguez,

Individually & as Trustee” and “for non-suit of all claims made in Jerry Trevino’s

‘Intervenor Counter Claim’ against all parties including Crox Quintanilla, Reynaldo A.

Pena and unnamed defendants.” On that same day, the Court signed an Order of

Dismissal granting the non-suit “and all claims of the Plaintiffs’ Law Office of Jerry J.

Trevino and Jerry J. Trevino, Individually are hereby dismissed.” (C.R. page 191) No

motions to reconsider, motions for new trial and/or appeals were filed by Appellees Law

Office of Jerry J. Treviño and Jerry J. Treviño within the following thirty (30) days.

       Since assigned Judge Chew had not made any appearances or rulings on pending

discovery and summary judgment motions for over a year, counsel for Appellant filed

Motions on August 18, 2014, to set a hearing on all pending motions, to set a trial date

and, in the alternative, to have the 5th Administrative Judicial Region Judge Rolando


                                             -3-
Olvera, Jr. assign a new judge in this litigation. (C.R. page 186) The Court had scheduled

a hearing for January 30, 2015, regarding all pending Motions in this matter. (C.R. page

186) Appellant had the following Motions pending:

              Traditional Motion for Partial Summary Judgment as to the Law Offices of
                     Jerry J. Treviño

              Amended Motion to Compel against the Law Office of Jerry J. Treviño, P.C.
                   to respond to Request for Disclosures, Requests for Production and
                   Interrogatories

              Motion to Compel Responses to Second Set of Request for Production to the
                    Law Office of Jerry J. Treviño, P.C.

              Motion to Remove Monies from Trust Account

       Although the Appellees Law Office of Jerry J. Treviño and Jerry J. Treviño were

not parties to this lawsuit on January 12, 2015, and had no standing to file a request for a

ruling on any of its prior Motions, which had been the subject of the Order of Dismissal

of September 24, 2015, the former Plaintiffs filed Plaintiffs’ Memorandum in Support of

Motion to Dismiss Plea in Intervention. (C.R. page 196) Without a hearing or notice to

anyone, the Court sua sponte on January 22, 2015 executed an Order on Interpleader

Petition incorrectly stating that “the Plaintiff’s Motion to Non-Suit and Order of dismissal

entered on September 24, 2014, disposed of all issues and causes of actions of all

parties.” (Emphasis added) (C.R. page 201).

       The Motion for Non Suit filed on September 24, 2014 by Plaintiffs/Appellees was




                                             -4-
very specific. The Plaintiffs/Appellees sought the Non Suit of all claims “filed under the

pleading entitled ‘Plaintiff’s First Amended Petition’ against Randall Barrera, Rene

Rodriguez, Individually & as Trustee” and “for non-suit of all claims made in Jerry

Trevino ‘Intervenor Counter Claim’ against all parties including Crox Quintanilla,

Reynaldo A. Pena and unnamed defendants.” The Order of Dismissal of September 24,

2015 was a non suit and dismissal of only Plaintiffs’/Appellees’ claims - which does not

dispose of all issues and causes of actions of all parties, including the Amended Original

Petition in Intervention filed by Crox Quintanilla.

       On January 26, 2015, Appellant filed Intervenor Plaintiff’s Motion to Reconsider,

or in the alternative, Motion for New Trial. (C.R. page 220) On January 27, 2015, Judge

David Wellington Chew again sua sponte issued an Order on Intervenor Plaintiff’s

Motion to Reconsider and Motion for New Trial summarily denying the requested relief.

(C.R. page 207).

                           SUMMARY OF THE ARGUMENT

       The Court abused its discretion by dismissing Appellant’s pleadings.



                                       ARGUMENT

       On Mary 6, 2013, Crox Quintanilla filed an Original Petition in Intervention and

on August 2, 2013 a First Amended Original Petition in Intervention. He did not file a

Plea in Intervention or a Motion to Intervene as stated in Appellees Memorandum in


                                            -5-
Support of Motion to Dismiss Plea in Intervention. (C.R. page 196) In addition and

contrary to Appellees’ Memorandum, “an intervenor is not required to secure the court’s

permission to intervene.” See: Guaranty Fed. Sav. Bank v. Horseshoe Oper. Co., 793
S.W.2d 652, 657 (Tex. 1990). Once Intervenor Plaintff intervened, he/she is before the

Court for all purposes. Plaintiffs’ cannot dismiss their claims and affect the intervenor’s

rights in this litigation as to Trevino. Thus, contrary to Trevino’s Motion for Non Suit

(C.R. pages 192 & 235) (which was the subject of a Non Suit/Order of Dismissal dated

September 24, 2014) and Memorandum (which was filed more than 30 days after the

signing of the Order of Dismissal dated September 24, 2014), Quintanilla had live claims

that could not be dismissed.

       Quintanilla was entitled to a merits resolution by a Texas court under the Due

Process Clause and Open Courts Provision. His claim could not be stricken out by the

trial court arbitrarily. The Honorable trial court wrongfully denied Quintanilla his right to

a trial, and this Court must reverse.

       In the Memorandum in Support of Motion to Dismiss Plea in Intervention,

Appellees cite Serna v. Webster and H. Tebbs, Inc. v. Silver Eagle Distributors, Inc. for

the proposition that “There is no lawsuit pending.” These cases do not support any of the

Appellees’ arguments regarding a dismissal of Intervenor Plaintiff’s Petition in

Intervention or that the Petition in Intervention is not a “lawsuit pending.” In fact, no

where in any of these two cases do those courts state: “There is no lawsuit pending.” –


                                             -6-
not at page 492 (Serna case) nor at page 84 (Silver Eagle case) as cited by Appellees on

page 2 of their Memorandum in Support of Motion to Dismiss Plea in Intervention. (C.R.

page 196) It does not state that a Dismissal of an Original Petition dismisses a Petition in

Intervention. Both of these cases hold to the contrary. Quintanilla’s pleadings were a

pending lawsuit.

       In fact, Serna noted: “If appellants intervened in the suit, they were properly

parties before the Court.” @ 491. The Court further stated that: “We hold that

appellants, having intervened and appeared, were parties before the court for all

purposes.” @ 492.    As such, once Appellant filed his Petition in Intervention, he is

before the Court for all purposes and Appellees cannot dismiss Intervenor Plaintff’s

claims and affect the intervenor’s rights.

       In H. Tebbs, Inc., Silver Eagle Distributors, Inc.’s contention was that the court’s

Agreed Order constituted an agreed judgment and is therefore not subject to attack absent

an allegation of fraud or mistake. H. Tebbs, Inc. claimed the court’s Agreed Order was a

nullity without the consent of all parties, which included the intervenor (H. Tebbs, Inc.).

While it is true that an agreed judgment is not subject to attack absent an allegation of

fraud or mistake, Hill v. Hill, 599 S.W.2d 691 (Tex. Civ. App. 1980, no writ), it is also

generally true that an agreed judgment can be rendered only if all parties agree. Hensley

v. Salinas, 583 S.W.2d 617 (Tex. 1979); H. Tebbs, Inc. v. Silver Eagle Distributors, Inc.,

797 S.W.2d 80 (Tex.App. - Austin, 1990). In the H. Tebbs, Inc. case, Silver Eagle


                                             -7-
argued that even if the district court had permitted intervention by H. Tebbs, Inc., the

intervention would not affect the validity of this Agreed Order. The Court stated that the

validity of judgments made on the basis of agreements between some of the parties

without the consent of intervenors was addressed by the United States Supreme Court:


       It has never been supposed that one party -- whether an original party,

       a party that was joined later, or an intervenor -- could preclude other

       parties from settling their own disputes and thereby withdrawing from

       litigation . . . . Of course, parties who choose to resolve litigation through

       settlement may not dispose of the claims of a third party, and a fortiori may

       not impose duties or obligations on a third party, without that party's

       agreement. A court's approval of a consent decree between some of the

       parties therefore cannot dispose of the valid claims of nonconsenting

       intervenors.

Firefighters v. Cleveland, 478 U.S. 501, 528-529 (1986). See also: Travelers Insurance

Co. v. Williams, 603 S.W.2d 258 (Tex. Civ. App. 1980, no writ) (treating intervenors as

parties whose consent was necessary to the agreed judgment).


       Thus, just as a consent judgment cannot affect the intervenor's rights without the

consent of the intervenor, neither can a voluntary dismissal by a third party effect the

intervenor's rights.




                                              -8-
                                 PRAYER


      WHEREFORE, PREMISES CONSIDERED, Appellant Quintanilla respectfully

prays that this Court remand.

                                  Respectfully submitted,

                                  LAW OFFICE OF RENÉ RODRIGUEZ

                                  433 South Tancahua

                                  Corpus Christi, Texas 78401

                                  TELEPHONE: (361) 882-1919

                                  FACSIMILE:      (361) 882-2042

                                  rene.rodriguez@rdrlaw.com

                                  By:      /s/ René Rodriguez

                                          RENÉ RODRIGUEZ

                                          State Bar No. 17148400

                                  LAW OFFICE OF CRAIG SMITH

                                  14493 S.P.I.D., suite A, P.M.B. 240

                                  Corpus Christi, Texas 78418

                                  TELEPHONE: (361) 728 8037

                                  csslaw@stx.rr.com


                                  ATTORNEYS FOR APPELLANT

                                  CROX QUINTANILLA




                                    -9-
                 CERTIFICATE OF SERVICE AND COMPLIANCE



      I hereby certify that the above and foregoing APPELLANT’S BRIEF was served

upon counsel of record via the method indicated on September 1, 2015.


      I certify there are 2455 words in this entire document.



                                                  /s/ René Rodriguez
                                                 René Rodriguez




                                          -10-
Sep. 24. 2014 4:19PM          319\h DISTRICT COURT                                             No. 9715 P. 1/1
                                                                                                 '   I




                                       CAUSE NO. lQU-DCV-2%6--H

      LAW OFPICEOII J£RRY J. TREVINO, P.C.                 §      IN 'tHE DISTRICT COURT
              Plaintift~                                   §
                                                           §
      vs.                                                  §
                                                           §
      RANDALL BARRERA, lnclivldually;                      §
      RENE RODRIOUEl.; Individually;                       §
      RENE RODRIGUEZ, Trusreei                             §
      REYNALDO A, PENA, Individually;                      §
      DOE DBFENDANT NO, 1, Individually,                   §
      An Uttknown Penon; and                               §
      DOE ENTITY NO. 1, an Unkno-wn Entity:                §
             Defendants)                                   §
                                                           §
      CROX QUINTANILLA,                                    §
             lntorvenor Plaintiff                          §      347™ !UDICIAL DISTRICT
                                                           §
      vs.                                                  §
                                                           §
      LAW OFFICE OF JERRY J. TREVINO,                      §
      P.C.; and JERRY J. TREVINO,                          §
      Tndivldually,                                        §
              Jntertenor·Defendents and                    §
              Cou.nter·Intervenor Plaintiffii,             §
                                                           §
     vs.                                                  '§
                                                           ~
      CROX Q'OJNI'ANILLA,                                  §
           IntesVenor P1~tiff Wld                          §
           Cowiter-lnten-enor Defendant.                   §      NUECES COUNTY, TEXAS

                                         ORDER OF DIWISSAL
             Plalntlffs, Law Office of Jerry J. Trevino artd Jerry I. Trevino, lndividually move for a
     Non·Sult of 11.il of the parti~ In lntereru. The Court after considering the request GRANTS THE
     NON-SUIT at1d all claims of the Plaintiffs law Office of Jerry J. Trevino and Jerry J. Trevino,
     lndivlduolly are  hi
            Si.gned thiti
                             ~d.
                                    day of   ~


                                                   David Well~ngton Che~                 ~
                                                   Senior· Juetice, Sitt~ng by          .Aa~igmnent
Ja.n. 27. 2015 5:24PM               31q1~      DISTRICT COURT                              No. 2361 P. 1/1




                                               Ca.use No. 2013-DCV-2066-H

    LAW OFFICE OF JERRY J . TltEVlNO, P.C.,                     §    IN THE DISTR1CT COURT
              Plai11tijJ                                        §
                                                                §
   vs.                                                          §
                                                                §
   RANOALL BARRERA, Individually;                               §
   RENE RODRIGUEZ, Indivldually & as Trustee,                   §
                     Defeflda11ts                               §
                                                                §
   CROX QUINTANILLA,,                                           §    347rn JUDICIAL DISTRICT
         ·           /11terve11or Pla/1ttiff                    §
                                                                §
   vs.                                                          §
                                                                §
  LAW OFFICE OF JERRY J. TREVINO, P,C,                          §
  and JERRY J. TREVINO                                          §
                    lflterve11or   Defendants                   §   NUECES COUNTY, TEXAS

                ORDER ON INTERVENOR PLAINTIFF'S MOTION TO RECONSIDER and
                                 MOTION FOR NEW TRIAL

             After considering Intervenor Plai11r.if's Motion to Reconsil/er and Motion for New

  Trial, the response, the pleadings and arguments of counsel, it i:; the Order of the Court, and it is

  so ORDERED that the Motions are Denied. "

             Signed the 27tll day of January, 2015.




                                                                    LLINGTON CHEW,
                                                       Senior Justice
                                                       Sitting by Assignment


                                                                            ....